Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 21 October 2021, with respect to 103 rejections have been fully considered and are persuasive in view of the amendment.  The 103 rejections of 21 July 2021 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a pullback and rotation system for simultaneously withdrawing the catheter through the blood vessels and rotating the catheter around its longitudinal axis,” in claim 37 and “a structural analysis subsystem receiving first signals,” “a chemical analysis subsystem receiving second signals,” and “a multimodal analyzer configured to compensate the chemical analysis” recited in claim 41 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “subsystem” and “analyzer” coupled with functional language  “for” and “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 37 and 41-51 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
In regards to “a pullback and rotation system for,” examiner finds following structure performing the recited function in the specification:
[0040] A torque cable 136 is attached to a scanning catheter housing 116 and surrounds the optical fibers 122, 123 and the wires 128. This cable 136 transmits the torque from a pullback and rotation system through to the scanning catheter head 112. This feature enablesPage 8 the scanning catheter head 112 to rotate within sheath 114 to circumferentially scan the arterial wall 104 with light 125 and ultrasound energy 130. 

2899003 For a purpose of examination, examiner will interpret “a pullback and rotation system,” as a cable is capable of performing the recited function and equivalent thereof. 
In regards to recited limitations of “a structural analysis subsystem,” “a chemical analysis subsystem,” and “a multimodal analyzer,” examiner finds following structure performing the recited function:
[ 0054 ] In should be noted that the apparent separation between the structural analysis subsystem 310, chemical analysis subsystem 312, multimodal analyzer 316, and the user interface 320 is provided to describe the various processing performed in the preferred embodiment and is thus only a notional separation in some implementations. That is, the data processing function of structural analysis subsystem 310, chemical analysis subsystem 312, multimodal analyzer 316 and the user interface 320 are performed by one a single or one or more computer systems in different implementations.  

For a purpose of examination, examiner will interpret “a structural analysis subsystem,” “a chemical analysis subsystem,” and “a multimodal analyzer,” as a computer (or CPU or general processor) that is capable of performing the recited function and equivalent thereof. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Reasons for Allowance
Claims 30-38, 40-42, 44-50, and 52-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Caplan (US 2005/0043637) discloses a catheter configured to be advanced through blood vessels to a region of interest of the blood vessel wall ([0033]-[0034] catheter, moved to a 
a structural analysis subsystem generating structural information at the region of interest of the blood vessel wall (function of the distance between the catheter head and the target area of the vessel walls, [0088], [0091]);
a chemical analysis subsystem providing chemical analysis information of the region of interest of the blood vessel wall ([0076]-[0078]); and
a multimodal analyzer configured to compensate the chemical analysis information from the chemical analysis subsystem based on the structural information from the structural analysis subsystem ([0047]-[0048], [0072]-[0073]) to make an assessment of the state of the blood vessel wall at the region of interest ([0043], when the catheter head is close enough to the vessel walls to enable assessment of the vessel walls [0076], [0093] assessment of the vessel walls using optical signals is judiciously selected by monitoring the changes in the distance between the catheter head and the target area).
Marshik-Gerurts (US 2004/0024298) teaches that GLS preprocessing the spectrum weights the undesired information down and emphasizes the desired information ([0156]), performing the discrimination analysis on the preprocessed spectrum and further teaches depending upon the blood depth (Structural information), models discriminate better with GLS filter ([0152]-[0153] Figure 2). 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “while transmitting ultrasound signals and while transmitting optical energy” and using ultrasound signals received by the catheter to generate structure information and a chemical information is provided with optical energy received by the catheter in 
Therefore, claim(s) 30 and 41 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICIA J PARK/Primary Examiner, Art Unit 3793